Citation Nr: 0807756	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967 and from March 1968 to March 1975.  He died in December 
1994, and the appellant is his surviving spouse.  At the time 
of death, a 100 percent disability rating for schizophrenia, 
paranoid type, had been in effect since January 1990.

In February 1995, the appellant applied for service 
connection for the cause of the veteran's death.  This claim 
was denied by the Winston-Salem, North Carolina Department of 
Veterans Appeals (VA) Regional Office (RO) in May 1995.  The 
appellant subsequently perfected an appeal of this decision, 
but the denial was confirmed in a June 1997 Board decision.  
In February 1999, however, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion to vacate 
the June 1997 decision.  

Following a July 1999 remand, the Board granted the 
appellant's claim of service connection for the cause of the 
veteran's death in an April 2001 decision.  In the same 
decision, the Board deemed moot a claim of entitlement to DIC 
under 38 U.S.C.A. § 1318, which had arisen from a March 2000 
rating decision.

Subsequently, however, the appellant's representative 
appealed this decision to the Court, insofar as the Board had 
found the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 moot and had not granted enhanced DIC benefits under 
38 U.S.C.A. § 1311(a)(2).  The representative's brief, 
received in April 2002, argues that the Board failed to 
address all reasonably raised claims, specifically the 
appellant's eligibility for a higher rate of DIC under 38 
U.S.C.A. § 1311(a)(2). 

In a response brief dated in July 2002, VA moved to affirm 
the section 1318 determination but to separately remand to 
the Board the section 1311 issue.  Following an August 2002 
agreement from the appellant, the Court, in the same month, 
affirmed the section 1318 determination but remanded the 
matter of enhanced benefits under 38 U.S.C.A. § 1311(a)(2) to 
the Board.

Following an October 2003 remand, the Board denied the 
appellant's claim in a July 2004 decision.  The appellant 
also appealed this denial to the Court, which, in December 
2006, vacated the July 2004 Board decision and remanded the 
matter back to the Board for consideration of hypothetical 
entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2).  

In July 2007 the Board remanded the matter for RO 
consideration of the theory of hypothetical entitlement to 
enhanced DIC benefits.  The RO considered the theory of 
hypothetical entitlement and denied entitlement to enhanced 
DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) in an 
October 2007 supplemental statement of the case (SSOC).  

FINDINGS OF FACT

1.  The veteran was not in receipt of or entitled to received 
a total rating (either schedular or based upon TDIU) for 
eight or more years preceding his death.

2.  The appellant has not identified, nor does the record 
reflect, that there are additional service department records 
which existed at the time of a prior VA decision but were not 
considered by VA, nor has a claim of clear and unmistakable 
error in any prior rating decision been raised.  


CONCLUSION OF LAW

The criteria for enhanced DIC have not been met.  38 U.S.C.A. 
§§ 1311(a)(2), 5107 (West 2002); 38 C.F.R. §§ 3.10, 3.22 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

A December 2003 VCAA letter to the appellant indicated that 
the RO was working on the appellant's claim for enhanced DIC 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2), however, this 
letter did not specifically provide notice regarding the 
information and evidence required to substantiate the claim.  
Rather, the letter provided notice on the information and 
evidence required to substantiate claims for increased 
ratings and service connection.  The December 2003 letter 
did, however, inform the appellant that VA would try to 
obtain service records, medical records, or records held by 
other Federal agencies, but that she was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

The July 2004 remand instructed that the appellant should be 
furnished a letter explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional evidence regarding 
her claim.  However, in August and September 2007 letters, 
the veteran's attorney indicated that the appellant waived 
VCAA notice.  See Janssen v. Principi, 15 Vet. App. 370, 374-
75 (2001) (per curiam) (concluding that appellant represented 
by counsel may expressly waive consideration on appeal of 
VCAA duty to assist and notice rights).  

In any event, the Board finds that the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge, of what was necessary to substantiate her 
claim and that she should submit any pertinent evidence in 
her possession.  Thus, the purpose of VCAA notice, to ensure 
that the appellant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate her claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F. 3d 892 (Fed. Cir. 
2007) (holding that actual knowledge by the claimant cures 
defect in notice).  

In reaching this determination, the Board notes that the 
appellant's attorney has submitted several letters 
demonstrating an understanding of the information and 
evidence required to substantiate the claim for enhanced DIC 
benefits.  In particular, in correspondence received in 
January 2003, the appellant's attorney specifically included 
the language of 38 U.S.C.A. § 1311(a)(2).  The Board further 
observes that the appellant's attorney has represented her 
since November 1997, and the Court has held that in 
determining whether prejudice resulted from insufficient 
notice, a claimant's representation by counsel, although it 
does not alleviate VA's obligation to provide compliant 
notice, must be considered in determining whether she has 
been prejudiced.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2007).  The Overton Court noted that ethical obligations 
require that an attorney communicate with the client and 
zealously represent the client's interest, and added, "[I]t 
is not unreasonable to conclude that an appellant's attorney 
is acting with the full authority and knowledge of his client 
and thus, to attribute to his client the attorney's actions 
and communications."  Id. at 438.  

The record also reflects that all available evidence 
identified by the appellant has been obtained.  The appellant 
has not identified any outstanding evidence or information 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information, and the appellant's attorney has not alluded to 
the presence of any such evidence.  Rather, in August, 
September, and October 2007 letters, the appellant's attorney 
specifically advised that the appellant had nothing further 
to submit.  

In light of the foregoing, the Board finds that remand for 
additional efforts to notify or assist the appellant in 
accordance with the VCAA would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the appellant, and thus is not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Factual Background

By rating decision dated in June 1975, the RO awarded service 
connection for schizophrenia.  The RO assigned a temporary 
total evaluation under 38 C.F.R. § 4.29 from March 8, 1975, 
until April 30, 1975; thereafter, a 30 percent rating was 
assigned effective May 1, 1975.

Review of the record shows that the veteran was in receipt of 
a 30 percent schedular rating for schizophrenia through March 
14, 1983, with the exception of interim periods during which 
temporary total ratings were assigned pursuant to 38 C.F.R. 
§ 4.29.  

By rating decision dated in June 1983, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.29 from March 
15, 1983, until April 30, 1983; thereafter, a 50 percent 
rating was assigned effective May 1, 1983.  Review of the 
record shows that the veteran was in receipt of a 50 percent 
schedular rating for schizophrenia until January 15, 1990, 
with the exception of interim periods during which temporary 
total ratings were assigned pursuant to 38 C.F.R. § 4.29.

By rating decision dated in May 1985, the RO denied 
entitlement to an increased (greater than 50 percent) rating 
for service-connected schizophrenia.  The veteran received 
notice of this decision later that same month but did not 
appeal.

By rating decision dated in March 1990, the RO increased the 
evaluation for the veteran's service-connected schizophrenia 
to 100 percent, effective January 16, 1990.  In February 
1991, the RO found the veteran to be incompetent from 
February 11, 1991.

The veteran died in December 1994; his certificate of death 
lists the cause of his death as asphyxia due to carbon 
monoxide inhalation caused by a house fire.  At the time of 
his death, service connection was in effect for paranoid 
schizophrenia, which had been rated 100 percent disabling 
since January 16, 1990.

In September 1999, the RO received records from the veteran's 
SSA file, which show that he was found to be eligible for 
disability benefits, primarily for schizophrenia, beginning 
in February 1982.




III.  Analysis

The appellant is seeking entitlement to enhanced DIC 
benefits.  Under 38 U.S.C.A. § 1311(a)(2), the rate of 
payment of DIC to a surviving spouse shall be increased by a 
certain sum (an enhanced rate of DIC) in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  Additionally, in determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.  Id.  

Pursuant to 38 C.F.R. § 3.10(f), the phrase "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:  (i) The veteran would 
have received total disability compensation for the period 
specified in paragraph (c) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (ii) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with Sec. 3.156(c) and 
3.400(q)(2) of this part for the period specified in 
paragraph (c) of this section; or (iii) At the time of death, 
the veteran had a service-connected disability that was 
continuously rated totally disabling by VA for the period 
specified in paragraph (c) of this section, but was not 
receiving compensation because: (A) VA was paying the 
compensation to the veteran's dependents; (B) VA was 
withholding the compensation under the authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (C) The 
veteran had not waived retired or retirement pay in order to 
receive compensation; (D) VA was withholding payments under 
the provisions of 10 U.S.C. 1174(h)(2); (E) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (F) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable under 38 
U.S.C. 5309.
See 38 C.F.R. § 3.10; see also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
476 F. 3d 872, 876 (Fed. Cir. 2007) (NOVA III).  
 
In its December 2006 decision, the Court noted that the 
Board, in its July 2004 decision, declined to adjudicate 
whether the appellant was hypothetically entitled to enhanced 
DIC.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a), the regulation implementing 
38 U.S.C.A. § 1318, authorizing the payment of DIC to a 
surviving spouse, as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000):  a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by the statute, or would have established such a 
right if not for CUE by VA.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2), the implementing regulation, 
38 C.F.R. § 20.1106, did permit such hypothetical 
entitlement.  Enhanced DIC benefits were simply a supplement 
to basic DIC, accorded in the event that, at the time of 
death, the veteran "was in receipt of or was entitled to 
receive . . . compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death."  
38 U.S.C.A. § 1311(a)(2).  "Hypothetical entitlement" was 
noted to refer to the statutory "entitled to receive" 
language and was a theory of entitlement allowing VA to 
consider whether a veteran would have been entitled to 
receive benefits at a given time, regardless of whether he or 
she had applied for or been granted entitlement to them at 
that time.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. 
§ 3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 
38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited rulemaking.  

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (NOVA II), regarding a challenge to the validity of 
38 C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22, as amended, was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the 
same two statutory sections to bar the filing of new claims, 
i.e., claims where no claim had been filed during the 
veteran's life, or the claim had been denied and was not 
subject to reopening:  "hypothetical entitlement" claims.  

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318, however, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e., only to claims pending 
on the date of the change of 38 C.F.R. § 3.22, January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  

Given this history of the "hypothetical entitlement" 
theory, the Court, in its December 2006 Order, found that the 
Board's determination that it could not consider the 
appellant's hypothetical entitlement was premised on an 
incorrect understanding of section 1311, as the claim was 
pending prior to VA's amendment of the regulation 
implementing section 1311.  The Court further noted that the 
prior regulation vested a substantive right to hypothetical 
entitlement, and the appellant was entitled to consideration 
of her hypothetical entitlement claim.  Rodriguez v. 
Nicholson, 19 Vet. App. at 287.  

However, in January 2008, the Federal Circuit reversed the 
decision in Rodriguez.  Rodriguez v. Peake, No. 06-7023 (Fed. 
Cir. Jan. 7, 2008).  The Federal Circuit held that 38 C.F.R. 
§ 3.22, as amended in 2000, does not have a retroactive 
effect, and may be applied to claims for DIC benefits filed 
by survivors before the amendment took effect.  

Although, ordinarily, the Court's December 2006 Order would 
be the law of the case, the Court's finding that the 
appellant is entitled to consideration of her hypothetical 
entitlement claim has been superseded by the intervening 
Federal Circuit decision in Rodriguez.  See Chisem v. Gober, 
10 Vet. App. 526 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case.  However, the Federal 
Circuit recognizes three exceptions to the law of the case 
doctrine:  (1) when the evidence at trial was substantially 
different from that in the former trial upon which the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous).  

In light of the Federal Circuit's decision in Rodriguez, the 
second exception to the law of the case doctrine is 
applicable here.  The Board finds, therefore, that 
consideration of the theory of hypothetical entitlement to 
enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) is not 
applicable to the appellant's claim, and will not be 
addressed.  

The Board recognizes that the appellant has offered numerous 
theories as to why she is entitled to an enhanced rate of 
DIC; however, in a statement received by the RO in January 
2004, the appellant's representative clarified the arguments 
on appeal.  First, it is alleged that a May 1985 rating 
decision is not final because it did not address an informal 
claim for a TDIU.  In the alternative, it is alleged that the 
May 1985 rating decision that denied entitlement to an 
increased (greater than 50 percent) rating for schizophrenia 
is not final because: although notice of the decision was 
sent to the veteran, notice of the decision was not sent to 
his representative; and the rating decision failed to 
accommodate the veteran for his known mental illness.

While the Board has considered these arguments, the law is 
well settled that a claim filed by a veteran does not survive 
his death.  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996); Landicho v. Brown, 7 Vet. App. 42 (1994).  
Consequently, any informal claim for TDIU or claim for an 
increased rating raised by the veteran died with him.  
Further, in terms of the argument regarding the veteran's 
service-connected psychiatric disorder and its effect on his 
employability, based on such claim, any such argument is 
tantamount to a "hypothetical" claim for entitlement, 
which, as discussed above, is expressly excluded from 
consideration.  See 38 C.F.R. § 3.22.  

Thus, the appellant is entitled to enhanced DIC if she can 
demonstrate (1) the veteran was in receipt of a 100 percent 
evaluation for eight years prior to death, or (2) that such 
requirement would have been met but for CUE in a prior 
decision on a claim filed during the veteran's lifetime, or 
(3) the claim could be reopened based on service department 
records not previously considered by VA and which provided a 
basis for awarding a total disability rating.  See 38 C.F.R. 
§ 3.10.  

Regarding the first situation, the veteran was rated as 
totally disabled only for a total of almost five years, from 
January 16, 1990, until the date of his death on December 12, 
1994.  Consequently, he was not in receipt of a total 
disability rating for a period of eight or more years 
immediately preceding his death as required for an enhanced 
rate of DIC. 

Regarding the second situation, no argument has been made 
that there was CUE in any of the rating decisions entered by 
the RO prior to and including the rating decision by which 
the total rating and January 1990 effective date were 
assigned.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).  

In fact, in a statement received by the RO in January 2004, 
the appellant's attorney specifically stated that the 
appellant "does not claim CUE in the prior decisions."  As 
the appellant's attorney has declined to argue CUE in any 
prior rating decision, consideration of whether any final 
decision as to the evaluation of service-connected disability 
was clearly and unmistakably erroneous cannot serve as an 
avenue to entitlement to enhanced DIC benefits in this case.  

Additionally, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.  
Finally, there is no indication that the veteran was rated as 
totally disabled due to service-connected disability prior to 
January 1990, but was not receiving the compensation because 
of payments made to dependents or to offset indebtedness, or 
because the payments were otherwise being withheld under 
other provisions of the law.  38 C.F.R. § 3.10(f)(3)(iii).

The rating for the veteran's service-connected psychiatric 
disorder was not increased to 100 percent until January 16, 
1990, just less than five years prior to the veteran's death.  
Accordingly, the Board concludes that the criteria for 
enhanced DIC under 38 U.S.C.A. § 1311(a)(2) are not met, and 
this claim must be denied.




ORDER

Entitlement to enhanced DIC benefits pursuant to United 
States Code Title 38, Section 1311(a)(2), is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


